DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
         In claim 11 Line 1, “The” has been changed to – A --            

                     Allowable Subject Matter
Claims 1-6, 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a system for generating images, comprising:
a first modulator configured to modulate a first lightfield to form a base modulated lightfield;
a second modulator configured to modulate a second lightfield to form a highlight modulated lightfield; and
a shared optical element configured to combine the base modulated lightfield and the highlight modulated lightfield to form a combined lightfield; and
a third modulator configured to modulate the combined lightfield to form an imaging lightfield.


modulating a first lightfield by a first modulator to form a base modulated lightfield; modulating a second lightfield by a second modulator to form a highlight modulated lightfield; and
combining the base modulated lightfield and the highlight modulated lightfield by a shared optical element to form a combined lightfield;
wherein the highlight modulated lightfield has a low spatial frequency compared to the base modulated lightfield.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd